SPAETH, Judge,
concurring:
I agree with the majority that appellant did not voluntarily and knowingly waive his right to file post-verdict motions and so should be permitted to file them nunc pro tune. However, I do not agree with the majority that Pa.R. Crim.P. 1123(b) requires a special warning not required by Pa.R.Crim.P. 1123(c). If before accepting the defendant’s waiver of his right to file post-verdict motions the trial judge advises the defendant pursuant to Pa.R.Crim.P. 1123(c), that is sufficient.